[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                             FEBRUARY 21, 2007
                            No. 06-13356                     THOMAS K. KAHN
                        Non-Argument Calendar                     CLERK
                      ________________________

                  BIA Nos. A79-087-085 & A79-087-086

ZENG LAM WANG,
XIAO JUN HUANG,

                                                        Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                        Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (February 21, 2007)

Before BIRCH, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      Zeng Lam Wang and Xiao Jun Huang petition this court to review the BIA’s

denial of their motion to reopen their claims for asylum based on their fear that

they will be subject to coercive population control measures if returned to China.

The board issued a brief letter denying the couple’s petition. It stated: “While the

submitted materials reflect that the officials may be more strictly enforcing the

population control policies to individuals residing in the respondent’s home

province, the respondents[] provided no evidence regarding the persecution of

citizens returning to China with foreign-born children.” It then referenced the

State Department’s latest China Profile “indicating that returning Chinese nationals

with foreign-born children are not subject to special treatment.”

      The BIA’s analysis is facially incoherent. If officials in Wang and Huang’s

home province are “more strictly enforcing population control policies,” and

returning Chinese nationals “are not subject to special treatment,” then Wang and

Huang have every reason to believe they will be subject to these new and stricter

population control policies.

      The BIA also referenced Matter of C-C-, 23 I&N Dec. 899 (BIA 2006), in

which the board discredited an affidavit by Dr. John Aird. Id. at 900–01. Wang

and Huang relied in part on an affidavit by Dr. Aird. We note that two circuits

have already criticized the BIA for rejecting without sufficient reasons the

evidence presented in Dr. Aird’s affidavits. See Guo v. Ashcroft, 386 F.3d 556,
                                          2
565–66 (3d Cir. 2004); Zheng v. Gonzales, 415 F.3d 955, 961–63 (8th Cir. 2005).

Even if the board’s subsequent and more thorough analysis of Dr. Aird’s affidavit

in Matter of C-C- redresses the concerns raised by our sister circuits, the BIA has

not addressed any of the other evidence presented by the petitioners. We therefore

grant Wang’s petition for review, vacate the BIA’s denial of Wang and Huang’s

motion to reopen their claims for asylum, and remand this case for further

consideration.

      PETITION GRANTED. ORDER DENYING MOTION TO REOPEN

VACATED AND REMANDED.




                                          3